


Exhibit 10.1+
SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between Simon
Biddiscombe (“Employee”) and ServiceSource International, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).


RECITALS
    
WHEREAS, Employee will move from the Chief Financial Officer role to Chief
Strategy Officer, starting on April 6, 2015;


WHEREAS, Employee’s employment with the Company will end on June 30, 2015,
unless terminated earlier by Employee (the “Separation Date”) and Employee will
continue with the Company as a consultant through September 30, 2015, on terms
as stated in the Consulting Agreement attached hereto as Exhibit A;


WHEREAS, Employee signed an Employment and Confidential Information Agreement
with the Company dated on or around September 29, 2014, which included, among
other things, specific terms related to a separation from the Company (the
“Employment Agreement”);


WHEREAS, Employee also signed the Company’s Proprietary Information and
Inventions Agreement;


WHEREAS, Employee was granted various options to purchase shares of the
Company’s common stock (“Options”), restricted stock units covering shares of
the Company’s common stock (“RSU Awards,” together with the Options, the “Equity
Awards”), all subject to stock option and restricted stock unit agreements
memorializing the grants (the “Equity Agreements”) and the terms and conditions
of the Company’s 2011 Equity Incentive Plan (the “Plan”); and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


COVENANTS


1.    Base Salary Severance. Employee shall receive $180,000 (six months of
Employee’s current base salary), made in a single lump sum payment in cash,
subject to all applicable withholding requirements. This payment will be made to
Employee as soon as administratively practicable on or immediately following the
Separation Date.


2.    Retention Payment. Employee will receive an additional $25,000 in
recognition for his service from April 1, 2015 through June 30, 2015. This
payment will be made to Employee as soon as administratively practicable on or
immediately following the date the Supplemental Release attached hereto as
Exhibit B becomes effective; however, if the Separation Date is earlier than
June 30, 2015 then Employee will receive a prorated portion of this payment
based on the days employed during this three (3) month period.




--------------------------------------------------------------------------------






3.    CIP Payment. Provided the Supplemental Release becomes effective, Employee
will be paid for CIP earned while an employee, even if not employed on the
pay-out date, as required by the CIP plan. For example, if Employee’s employment
ends on June 30, 2015 then employee will receive CIP earned for 2015 H1, to be
paid out per the normal pay cycle in or around August 2015 based on company
achievement per the standard plan.


4.    Equity Acceleration. Employee’s outstanding equity compensation awards
(including, without limitation, all stock options, restricted stock, restricted
stock units and any other equity compensation awards) will continue to vest
through the Consulting Agreement term (through September 30, 2015).
Notwithstanding the foregoing, if Employee’s employment and Consulting Agreement
are terminated prior to September 30, 2015, then Employee shall have his vesting
accelerated so that Employee will have received one full year of vesting from
his initial equity grants. For clarity, this means that Employee will vest in
62,500 stock options and 50,000 RSUs.


5.    COBRA Coverage. Except as documented herein, Employee’s participation in
all benefits and incidents of employment will cease as of the Separation Date. 
As soon as administratively practicable on or immediately following the
Separation Date, Employee shall be entitled to receive an additional lump-sum
payment (less applicable withholding taxes) equal to the result of (A) times
(B).  For this purpose, “A” will equal six (6), and “B” will equal the amount of
the monthly premium that would be required for the first month of coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended and all
applicable regulations (referred to collectively as “COBRA”), with the premium
calculated on the assumption that the Employee in fact elects coverage for
himself, and any eligible spouse and/or dependents of the Employee that were
enrolled in the applicable Company health plan immediately prior to the
employment termination date.


6.    Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.


7.    Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:


a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;


b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud,




--------------------------------------------------------------------------------




misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the California Family Rights Act;
the California Labor Code; the California Workers’ Compensation Act; and the
California Fair Employment and Housing Act;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not extend to any claim for indemnification
Employee may have under applicable laws, under the applicable constituent
documents (including bylaws and certificate of incorporation) of the Company,
under any applicable insurance policy the Company may maintain, or any under any
other written agreement or arrangement with the Company with respect to any
liability, costs or expenses the Executive incurs or has incurred as an officer
or employee of the Company. This release does not release claims that cannot be
released as a matter of law, including, but not limited to, Employee’s right to
file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give Employee the right to recover any monetary
damages against the Company; Employee’s release of claims herein bars Employee
from recovering such monetary relief from the Company). Notwithstanding the
foregoing, Employee acknowledges that any and all disputed wage claims that are
released herein shall be subject to binding arbitration as set forth herein,
except as required by applicable law. Employee represents that he has made no
assignment or transfer of any right, claim, complaint, charge, duty, obligation,
demand, cause of action, or other matter waived or released by this Section.
Notwithstanding anything to the contrary, nothing in this release limits the
Employee’s rights to indemnification by the Company that the Employee may have
pursuant to any contract, the organizational documents of the Company




--------------------------------------------------------------------------------




and its subsidiaries, any directors’ and officers’ liability insurance policy or
pursuant to applicable law.


8.    Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing
and voluntary. Employee agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date of
this Agreement. Employee acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Employee acknowledges and understands
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Effective Date. The parties agree that changes, whether material or immaterial,
do not restart the running of the 21-day period.


9.    California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.


10.    No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.


11.    No Re-Employment. Employee understands and agrees that, as a condition of
this Agreement, Employee shall not be entitled to any employment with the
Company, and Employee hereby waives any right, or alleged right, of employment
or re-employment with the Company.


12.    Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”), unless and until this Agreement is publicly disclosed
pursuant to Company’s public disclosure requirements. Except as required by law,
Employee may disclose Separation Information only to his immediate family
members, the Court in any proceedings to enforce the terms of this Agreement,
Employee’s attorney(s), and Employee’s accountant and any professional tax
advisor to the extent that they need to know the Separation Information in order
to provide advice on tax treatment




--------------------------------------------------------------------------------




or to prepare tax returns, and must prevent disclosure of any Separation
Information to all other third parties. Employee agrees that he will not
publicize, directly or indirectly, any Separation Information.


Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence. The Parties agree that if the Company proves that
Employee breached this Confidentiality provision, the Company shall be entitled
to an award of its costs spent enforcing this provision, including all
reasonable attorneys’ fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Employee’s
breach, except to the extent that such breach constitutes a legal action by
Employee that directly pertains to the ADEA. Any such individual breach or
disclosure shall not excuse Employee from his obligations hereunder, nor permit
him to make additional disclosures. Employee warrants that he has not disclosed,
orally or in writing, directly or indirectly, any of the Separation Information
to any unauthorized party.


13.    Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by Section 7 of the Employment
Agreement (“Proprietary and Confidential Information (Including Trade Secrets).
Employee further agrees at all times hereafter to hold in the strictest
confidence, and not to use or disclose to any person or entity, any Confidential
Information of the Company. Employee understands that “Confidential Information”
means any Company proprietary information, technical data, trade secrets or
know-how, including, but not limited to, research, product plans, products,
services, customer lists and customers (including, but not limited to, customers
of the Company on whom Employee has called or with whom he became acquainted
during the term of his employment), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, or other business information
disclosed to Employee by the Company either directly or indirectly, in writing,
orally, or by drawings or observation of parts or equipment. Employee further
understands that Confidential Information does not include any of the foregoing
items that have become publicly known and made generally available through no
wrongful act of Employee’s or of others who were under confidentiality
obligations as to the item or items involved or improvements or new versions
thereof. Employee hereby grants consent to notification by the Company to any
new employer about Employee’s obligations under this paragraph. Employee
represents that he has not to date misused or disclosed Confidential Information
to any unauthorized party.


14.    No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.


15.    Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department.


16.    Breach. In addition to the rights provided in the “Attorneys’ Fees”
section below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately




--------------------------------------------------------------------------------




to recover and/or cease providing the consideration provided to Employee under
this Agreement and to obtain damages, except as provided by law.


17.    No Admission of Liability. Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.


18.    Nonsolicitation. Employee agrees that for a period of twelve (12) months
immediately following the Separation Date of this Agreement, Employee shall not
directly or indirectly solicit any of the Company’s employees to leave their
employment at the Company.


19.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


20.    ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN FRANCISCO COUNTY, BEFORE
JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.


21.    Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by




--------------------------------------------------------------------------------




the Company and any penalties or assessments thereon. Employee further agrees to
indemnify and hold the Company harmless from any claims, demands, deficiencies,
penalties, interest, assessments, executions, judgments, or recoveries by any
government agency against the Company for any amounts claimed due on account of
(a) Employee’s failure to pay or delayed payment of federal or state taxes, or
(b) damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs.


22.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.


23.    No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


24.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.


25.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


26.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of Section 7 of the Employment Agreement, the Equity Agreements and
the Indemnification Agreement, dated October 1, 2014. For clarity, Employee’s
change of control provisions in the Employment Agreement will no longer be
applicable after the Separation Date.


27.    No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and the Company’s Chief Executive Officer or General Counsel.


28.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.


29.    Effective Date. Employee understands that, if he wishes to accept the
terms of this Agreement, then he must sign below and return the original to the
Company by the later of (i) seven (7) days after the Separation Date or (ii)
twenty-one (21) days after receipt of this Agreement. If Employee fails to
return the fully signed Agreement within that timeframe, the Company’s offer
contained herein will terminate. This Agreement will become effective on the
eighth (8th) day after Employee signed this Agreement, so long as




--------------------------------------------------------------------------------




it has been signed by the Parties and has not been revoked by Employee before
that date (the “Effective Date”).


30.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


31.    Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:


(a)    he has read this Agreement;


(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;



(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and



(d)    he is fully aware of the legal and binding effect of this Agreement.






IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




SIMON BIDDISCOMBE, an individual


Dated: April 6, 2015                    /s/SIMON BIDDISCOMBE    
Simon Biddiscombe






SERVICESOURCE INTERNATIONAL, INC.


Dated: April 6, 2015                    By /s/MATTHEW GOLDBERG            
Matthew Goldberg
General Counsel






--------------------------------------------------------------------------------




Exhibit A
CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is made and entered into as of July
1, 2015 (the “Effective Date”) by and between Simon Biddiscombe (“Employee”) and
ServiceSource International, Inc. (the “Company”) (collectively referred to as
the “Parties” or individually referred to as a “Party”).


The Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company, and Consultant is willing to perform such
services, on the terms described below. In consideration of the mutual promises
contained herein, the Parties agree as follows:


1.Services and Compensation
Consultant shall perform the services specifically assigned to him by the
Company’s Chief Executive Officer. Consultant shall be paid $300 per hour for
his services.


2.Confidentiality


A.    Definition of Confidential Information. “Confidential Information” means
any information (including any and all combinations of individual items of
information) that relates to the actual or anticipated business and/or products,
research or development of the Company, its affiliates or subsidiaries, or to
the Company’s, its affiliates’ or subsidiaries’ technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, or other
information regarding the Company’s, its affiliates’ or subsidiaries’ products
or services and markets therefor, customer lists and customers (including, but
not limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the term of this Agreement), software,
developments, inventions, discoveries, ideas, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances, and other business information disclosed by the Company, its
affiliates or subsidiaries, either directly or indirectly, in writing, orally or
by drawings or inspection of premises, parts, equipment, or other property of
Company, its affiliates or subsidiaries.


B.    Nonuse and Nondisclosure. During and after the term of this Agreement,
Consultant will hold in the strictest confidence, and take all reasonable
precautions to prevent any unauthorized use or disclosure of Confidential
Information, and Consultant will not (i) use the Confidential Information for
any purpose whatsoever other than as necessary for the performance of the
Services on behalf of the Company, or (ii) disclose the Confidential Information
to any third party without the prior written consent of an authorized
representative of Company, except that Consultant may disclose Confidential
Information to the extent compelled by applicable law. Consultant agrees that no
ownership of Confidential Information is conveyed to the Consultant. Without
limiting the foregoing, Consultant shall not use or disclose any Company
property, intellectual property rights, trade secrets or other proprietary
know-how of the Company to invent, author, make, develop, design, or otherwise
enable others to invent, author, make, develop, or design identical or
substantially similar designs as those developed under this Agreement for any
third party. Consultant agrees that Consultant’s obligations under this
Section 2.B shall continue after the termination of this Agreement.


3.    Ownership. Consultant agrees that all right, title, and interest in and to
any copyrightable material, notes, records, drawings, designs, inventions,
improvements, developments, discoveries, ideas and trade secrets conceived,
discovered, authored, invented, developed or reduced to




--------------------------------------------------------------------------------




practice by Consultant, solely or in collaboration with others, during the term
of this Agreement and arising out of, or in connection with, performing the
Services under this Agreement and any copyrights, patents, trade secrets, mask
work rights or other intellectual property rights relating to the foregoing
(collectively, “Inventions”), are the sole property of the Company. Consultant
also agrees to promptly make full written disclosure to the Company of any
Inventions and to deliver and assign (or cause to be assigned) and hereby
irrevocably assigns fully to the Company all right, title and interest in and to
the Inventions.


4.    Return of Company Materials. Upon the termination of this Agreement, or
upon Company’s earlier request, Consultant will immediately deliver to the
Company, and will not keep in Consultant’s possession, recreate, or deliver to
anyone else, any and all Company property, including, but not limited to,
Confidential Information, tangible embodiments of the Inventions, all devices
and equipment belonging to the Company, all electronically-stored information
and passwords to access such property and any reproductions of any of the
foregoing items that Consultant may have in Consultant’s possession or control.


5.    Term. The term of this Agreement will begin on the Effective Date of this
Agreement and will continue until the earlier of (i) September 30, 2015 or
(ii) termination in writing by either Party.


6.    Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement. Consultant agrees to and acknowledges the
obligation to pay all self-employment and other taxes on such income.


7.    Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of the State of California without regard to the conflicts
of law provisions of any jurisdiction. To the extent that any lawsuit is
permitted under this Agreement, the Parties hereby expressly consent to the
personal and exclusive jurisdiction and venue of the state and federal courts
located in California.
CONSULTANT                     SERVICESOURCE, INTERNATIONAL, INC.            
By:     By:     
Name:     Name:     
Title:         








--------------------------------------------------------------------------------




EXHIBIT B


SUPPLEMENTAL RELEASE AGREEMENT


In consideration for the mutual promises and consideration provided both herein
and in the Separation Agreement and Release (the “Separation Agreement”) between
Simon Biddiscombe (“Employee”) and ServiceSource International, Inc. (the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”) the Parties hereby extend by this Supplemental Release
Agreement (the “Agreement”) the release and waiver provisions in the Separation
Agreement to any and all claims that may have arisen between the Effective Date
of the Separation Agreement and the Effective Date of this Agreement, and to add
such releases and waivers as provided herein, expressly including but not
limited to a waiver of any federal age related claims under the ADEA.


1.    Release. The undersigned Parties expressly acknowledge and agree that the
terms of the Separation Agreement shall apply equally to this Agreement, shall
be construed to be extended through the Effective Date of this Agreement, and
are incorporated by reference herein. Employee agrees that the consideration
provided in the Separation Agreement represents settlement in full of all
outstanding obligations owed to Employee by the Company, its subsidiaries,
parent companies, predecessors, successors or any direct or indirect related
corporation or any current or former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions or assigns of any of the
foregoing (collectively, the “Releasees”). Employee, on Employee’s own behalf
and on behalf of Employee’s respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement.


2.    California Civil Code Section 1542. Employee acknowledges that Employee
has been advised to consult with legal counsel and is familiar with the
provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have thereunder, as well as under any other statute or common law
principles of similar effect.


3.    ADEA Waiver. Employee acknowledges that Employee is waiving and releasing
any rights Employee may have under the Age Discrimination in Employment Act of
1967 (“ADEA”), and that this waiver and release is knowing and voluntary.
Employee agrees that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the Effective Date of this Agreement.
Employee acknowledges that the consideration given for this waiver and release
is in addition to anything of value to which Employee was already entitled.
Employee further acknowledges that Employee has been advised by this writing
that: (a) Employee should consult with an attorney prior to executing this
Agreement; (b) Employee has twenty-one (21) days from the Separation Date (as
defined in the Separation Agreement) within which to consider this Agreement;
(c) Employee has seven (7) days




--------------------------------------------------------------------------------




following Employee’s execution of this Agreement to revoke this Agreement; (d)
this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
21-day period identified above, Employee hereby acknowledges that Employee has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the Effective Date. The parties
agree that changes, whether material or immaterial, do not restart the running
of the 21-day period.


4.    Effective Date. Employee understands that this Agreement shall be null and
void if not executed by him within the twenty-one (21) day period set forth
under paragraph 3 above. Each Party has seven (7) days after that Party signs
this Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Employee signed this Agreement, so long as it has been signed by
the Parties and has not been revoked by Employee before that date (the
“Effective Date”).


5.    Voluntary Execution. Employee understands and agrees that Employee
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of Employee’s claims against the Company and any of the other
Releasees. Employee acknowledges that: (a) Employee has read this Agreement; (b)
Employee has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Employee’s own choice or has elected not to
retain legal counsel; (c) Employee understands the terms and consequences of
this Agreement and of the releases it contains; and (d) Employee is fully aware
of the legal and binding effect of this Separation Agreement.


6.    Entire Agreement. This Agreement, together with the Separation Agreement
referenced herein (and any agreements survived thereunder), represents the
entire agreement and understanding between the Company and Employee concerning
the subject matter of this Agreement and Employee’s employment with the Company,
and the termination of such relationship from the Company and the events leading
thereto and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and Employee’s relationship with the Company.


7.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.


IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
SIMON BIDDISCOMBE, an individual


Dated: _________ __, 2015                             
Simon Biddiscombe










--------------------------------------------------------------------------------




SERVICESOURCE INTERNATIONAL, INC.


Dated: __________ __, 2015                By             
Matthew Goldberg
General Counsel










